Citation Nr: 1138347	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  Such service included duty in the Republic of Vietnam from October 1966 to September 1967, during which the Veteran participated in "Phase II" of the "Vietnam Counteroffensive."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a timely Notice of Disagreement in June 2007.  After the issuance of a Statement of the Case in June 2008, the Veteran perfected his appeal by filing a substantive appeal in July 2008.

Documentation in the claims file reflects that the Veteran was previously represented by Disabled American Veterans.  In October 201, however, the Veteran revoked his authorization to allow Disabled American Veterans to act on his behalf and expressed his intention to proceed while representing himself.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for PTSD generally requires a showing of the following three elements:  (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Effective for all claims either received by VA or pending with VA as of July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were revised.  These revisions have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft; and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In cases involving such stressors, the revised regulation requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  38 C.F.R. § 3.304(f)(3);  Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reported stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

In this case, the Veteran's service personnel records reflect that the Veteran served in the Republic of Vietnam from October 1966 to September 1967, and during that time, participated in Phase II of the Vietnam Counteroffensive.  Through various submissions, the Veteran asserts that he incurred PTSD as a result of various in-service stressors experienced during his service in Vietnam, which include exposure to incoming enemy rounds, land mines, and exchange of fire with the enemy.  In general, the various stressors reported by the Veteran appear to pertain to general fear of hostile military or terrorist activity.  Such fear is certainly consistent with the Veteran's service in the Republic of Vietnam.  Also consistent with the Veteran's contention, private treatment records from November 2007 reflect that the Veteran has been diagnosed with PTSD that is attributable to his reported stressors.

Nonetheless, VA has not yet obtained, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the requirements under the revised 38 C.F.R. § 3.304(f)(3).  Hence, the claims file should be provided to a VA or VA-contracted psychiatrist or psychologist.  Following a complete and thorough review of the claims file, the VA or VA-contracted psychiatrist or psychologist should provide a typewritten opinion as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressors.  In view of the foregoing remand, VA should also make efforts to obtain records of any psychiatric treatment since January 2008, the date of the most recent treatment record in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the revised 38 C.F.R. § 3.304(f)(3).

The Veteran should also be provided a VA Form 21-4142 release and be requested to identify on the release the name(s) and address(es) of any VA or private treatment providers who have treated his acquired psychiatric disorder since January 2008.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

 If such efforts yield negative results, a notation to that effect should be inserted into the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Then, the Veteran's claims file must be made available to a VA or VA-contracted psychiatrist or psychologist and the VA or VA-contracted psychiatrist or psychologist should be requested to review the entire claims file.  Then, the VA or VA-contracted psychiatrist or psychologist must be requested to provide a typewritten opinion as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to those reported stressors.  A complete rationale for each of the provided opinions, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the requested typewritten report.

If the VA or VA-contracted psychiatrist or psychologist determines that the opinions requested above cannot be rendered without an interview and mental status examination of the Veteran, then a VA examination should be scheduled with the VA or VA-contracted psychiatrist or psychologist.

All tests and studies deemed necessary by the examiner must be performed.  As requested above, the VA or VA-contracted psychiatrist or psychologist must offer opinions as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to those reported stressors.  

Once again, a complete rationale should be provided for all opinions rendered, with discussion of relevant findings on examination, relevant evidence in the claims file, and applicable medical principles, expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative (if one has been appointed) should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

